DETAILED ACTION
Claims 2-4, 6-10, 12-17, 19-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-10, 12-17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2014/0250450) in view of Wright et al. (US 2011/0157475), and further in view of Roberts et al. (US 8108535).

Claim 2,   Yu teaches a media connection tapper (101) comprising:
an image grabber (101-2) to capture and store image data corresponding to image frames (i.e. audio and video data) of media data transmitted in a media signal from a media source device to a media display device (fig. 1; p. 0056-0057, 0060);
an application identifier (102-3) to:

Yu is not entirely clear in teaching a media connection tapper comprising:
an audio detector to:	
detect a first audio transition in audio data of the media data transmitted in the media signal in response to (i) a first determination that an audio level of the audio data satisfied an audio level threshold, and (ii) a second determination that audio level of the audio data did not satisfy the audio level threshold for at least a first time period of the audio data preceding where the audio data was determined to satisfy the audio level threshold; and
access a previously stored first image frame determined to have a capture time that is prior to a time of the first audio transition detected by the audio detector.
Wright teaches a media connection tapper comprising:
an audio detector to:	
detect a first audio transition (i.e. transition to commercial) in audio data of the media data transmitted in the media signal in response to (i) a first determination that an audio level of the audio data satisfied an audio level threshold (i.e. first audio level threshold), and (ii) a second determination that audio level of the audio data did not satisfy the audio level threshold for at least a first time period of the audio data preceding where the audio data was determined to satisfy the audio level threshold (i.e. did not detect threshold level) (p. 0087-0091); and

Roberts teaches a media connection tapper comprising:
access a previously stored first image frame determined to have a capture time that is prior to a time (i.e. passed event scene or image) of the first audio transition detected by the audio detector (i.e. events detected interpreted as also detecting audio associated with events) (col. 4, lines 21-44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided storing of past frames as taught by Roberts to the system of Yu to allow users to select past frames (col. 4, lines 21-44).

Claim 3,    Yu teaches the media connection tapper of claim 1, further including:
a first connector (101-2) to communicatively couple to the media source device (i.e. from content received) (fig. 1; p. 0056-0057);
a second connector (101-4) to communicatively couple to the media display device (i.e. client end) (fig. 1; p. 0056-0057); and
a signal tapper to:
pass the media signal from the first connector to the second connector; and 
provide the image grabber and the audio detector with access to the media data of the media signal (i.e. send signal to identification server) (p. 0056-0057).

Claim 4,    Yu is silent regarding the media connection tapper of claim 1, the audio detector further includes a level detector to:
detect the audio level of the audio data; and
compare the audio level of the audio data to the first audio level threshold to detect the first audio transition in the audio data.
Wright teaches the media connection tapper of claim 1, the audio detector further includes a level detector to:
detect the audio level of the audio data (i.e. threshold) (p. 0087); and
compare the audio level of the audio data to the first audio level threshold to detect the first audio transition in the audio data (p. 0087).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided detection of audio transition as taught by Wright to the system of Yu to identify commercial events (p. 0087).

Claim 6,   Yu teaches the media connection tapper of claim 1, wherein to determine the application identification information, the application identifier is further to:
perform image processing on the image frame to identify first graphical data of the first image frame that matches reference graphical data corresponding to at least one of a set of one or more reference media applications (i.e. in database) (p. 0057-0060); and


Claim 7,   Yu teaches the media connection tapper of claim 5, wherein the reference graphical data includes logos associated with the one or more reference media applications (p. 0061), and the application identifier is further to:
access a reference application identifier stored in association with a first one of the logos that matches the first graphical data of the first image frame (i.e. logos have less influence however, does have influence on the matching) (p. 0061); and
include the reference application identifier in the application identification information (i.e. content metadata) (p. 0057-0060).

Claim 8,    Yu teaches the media connection tapper of claim 1, further including a communication interface to transmit the application identification information (i.e. content metadata) via a network to a remote processing device (i.e. identification server) (fig. 1, p. 0056-0060).

Claim 9 recited “a non-transitory computer readable medium comprising computer readable instructions” for performing the steps of claim 2.  Yu inherently teaches “a non-transitory computer readable medium comprising computer readable instructions” for performing the steps of claim 2.
Claim 10 recited “a non-transitory computer readable medium comprising computer readable instructions” for performing the steps of claim 4.  Yu inherently 
Claim 12 recited “a non-transitory computer readable medium comprising computer readable instructions” for performing the steps of claim 6.  Yu inherently teaches “a non-transitory computer readable medium comprising computer readable instructions” for performing the steps of claim 6.
Claim 13 recited “a non-transitory computer readable medium comprising computer readable instructions” for performing the steps of claim 7.  Yu inherently teaches “a non-transitory computer readable medium comprising computer readable instructions” for performing the steps of claim 7.
Claim 14 recited “a non-transitory computer readable medium comprising computer readable instructions” for performing the steps of claim 8.  Yu inherently teaches “a non-transitory computer readable medium comprising computer readable instructions” for performing the steps of claim 8.

Claim 15 is analyzed and interpreted as a method of claim 2.
Claim 16 is analyzed and interpreted as a method of claim 3.
Claim 17 is analyzed and interpreted as a method of claim 4.
Claim 19 is analyzed and interpreted as a method of claim 6.
Claim 20 is analyzed and interpreted as a method of claim 7.
Claim 21 is analyzed and interpreted as a method of claim 8.

Claim 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2014/0250450) in view of Wright et al. (US 2011/0157475), and further in view of Roberts et al. (US 8108535).

Claim 22, Yu is silent regarding the media connection tapper of claim 2, wherein the audio detector is further to:
detect a first audio watermark in the audio data;
determine whether any audio watermarks were detected in at least a second time period of the audio data preceding the first audio watermark, the second time period to be configurable; and
detect a second audio transition in the audio data in response to a determination that no audio watermarks were detected in at least the second time period of the audio data preceding the first audio watermark.
Sharma teaches the media connection tapper of claim 2, wherein the audio detector is further to:
detect a first audio watermark in the audio data (p. 0077);
detect a second audio transition (i.e. anchor points) in the audio data in response to a determination that no audio watermarks were detected in at least the second time period of the audio data preceding the first audio watermark (i.e. anchor points denote segment boundaries, there while no boundary is detected is a time period elapsing without a watermark) (p. 0077).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided detection of audio 
Petrovic teaches the specific feature of:
determine whether any audio watermarks were detected in at least a second time period of the audio data preceding the first audio watermark, the second time period to be configurable (i.e. the grace period of detection is configurable) (p. 0290).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided watermark detection logic as taught by Petrovic to the system of Yu to allow for a configurable aggressiveness of watermark detection (p. 0290).

Claim 23 recited “a non-transitory computer readable medium comprising computer readable instructions” for performing the steps of claim 22.  Yu inherently teaches “a non-transitory computer readable medium comprising computer readable instructions” for performing the steps of claim 22.

Claim 24 is analyzed and interpreted as a method of claim 22.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-4, 6-10, 12-17, 19-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 2-4, 6-10, 12-17, 19-24 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426


/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        1/13/2021